 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDPost-Newsweek Stations,Capital Area,Inc. and Driv-ers, Chauffeurs&Helpers Local Union 639,Interna-tional Brotherhood of Teamsters.Case 5-RC-8267May 9, 1973DECISION AND DIRECTION OF ELECTIONBy CHAIRMAN MILLER AND MEMBERSFANNINGAND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, a hearing was heldbefore Hearing Officer Edwin S. Hopson. Followingthe hearing and pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tions and Statementsof Procedure,Series 8, asamended, and by direction of the Regional Directorfor Region 5, this matter was transferred to the Na-tional Labor Relations Board for decision. Thereaf-ter,briefswere filed by the Employer and thePetitioner.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Hearing Officer's rulingsmade at the hearingare free from prejudicial error and are hereby af-firmed.The Board has considered the entire record in thiscase, including the briefs of the parties, and herebymakes the following findings:--1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.ThePetitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and(7) of the Act.4.As to the appropriate unit, there is no history ofcollective bargaining for the employees sought to berepresented here.The Petitioner seeks a unit of all full-and part-timeeditors andassistanteditors employed by the Em-ployer on the radio side-as opposed to the televisionside-of its operations at its broadcasting facility inWashington, D.C., known as Broadcast House. It alsostated as an alternative position that it had no objec-tion to inclusion in its requested unit of other unrepre-sented radio newsroom employees, such as part-timeproduction assistants,and even television deskmen,who are located and work apart from the radio news-room employees, if the Board determines they shouldbe included. The Employer in opposing the petitioncontends basically that the radio editors are supervi-sors and, thus, that the requested unit is inappropri-ate.' If, however, the Board shoulddisagreewith thisprimary contention, it maintains that a unit based onthe radio editors must also include the television edi-tor,whom the Petitioner contends is a supervisor.The Employer's radio operations are devoted whol-ly to news broadcasting and are located on the thirdfloor of Broadcast House. They are under the ultimatedirection of James L. Snyder, vice president in chargeof news, both radio and television, while below himare Executive Editor Georg, who is responsible for theday-to-day operations of the radio station, and NewsDirector Parrish, who is Georg's deputy. Snyder,Georg, and Parrish concededly have supervisory au-thority. The editors and assistant editors, whom thePetitionerseeks,are, according to Snyder's testimony,part of the staff which also includes the productionassistants(also known as deskassistants)and copy-room attendants.Briefly, the various responsibilities of the newsroompersonnel are as follows: The editors process andevaluateincoming news, collate it, and writea "line-up" stating the news stories to be covered on newsbroadcasts. The lineup with its relevantnews items isgiven to a newscaster 2 who uses it as a fixed outlinefor preparing the format for his newscast. The assis-tant editors directly aid the editors and perform, inpart, various tasks done by editors such as using thetelephone to run down news stories. The productionassistantsand copyroom attendants are the legmen ofthe radio newsroom. They are principally concernedwith gathering together the raw newsitems cominginto the radio newsroom and delivering it to theeditor's desk or occasionally directly to a newscasteror to such other places where it is kept or used. In thepast at least, certain productionassistantshave donepart-time workas assistanteditors who, for their part,may do productionassistantwork on those occasionsi It also contends that the two"assistant editors" presently on the staff donot constitute a separateappropriateunit because,as employees hired underthe Employer's Affirmative Action Program, theyare trainees being intro-duced into a broadcast careerthat more likelythan not will lead them topositions other than editors inits radio or televisionoperationsThus, theEmployer asserts,their present status as assistant editorsis buta step alongthewayof their training and, hence,to setup a unit of just the two of themwould impede the designof the AffirmativeAction Program,which requiresflexibilityin assignmentto be effective.As for copyroomattendants, the Employercontends in effectthat theBoard should not manufacture a unit consistingof themor including them"where there is notimely affirmative declarationfrom the Petitioner oremployees."The newscasters are presently represented by a union other than thePetitioner.Itmight alsobe notedhere that the newscasters under theirbargaining agreement make from$15,000 to $25,000 a year or more throughspecial agreementswith the Employer.Editors' salaries range From$10,000to $16,000 and at the time of the hearingthe highesteditor's salary wasslightly under $14,000.203 NLRB No. 91 POST-NEWSWEEKSTATIONSwhen the production assistants may be overload.With respect to the supervisory status of the radionewsroom editors, the Employer first contends thatthe type of work the editors perform by its naturerequires the use of independent judgment and highresponsibility indicative of supervisory status. To ela-borate somewhat on the job description of editorsnoted above, the record shows that the primary job ofthe editors is that of processing incoming news so thata proper, balanced presentation is the final newsproduct. Thus, an editor must familiarize himself withthe various news items received at the radio stationfrom sources such as the major wire services, theEmployer's own local reporters, and certain freelancereports .3 Then, on forms supplied by the Employer, hemakes his lineup for the newscaster which specifies,among other things, what stories are to be covered,their length of broadcast time, and in what order theywill be presented. It is no doubt true, as the Employerargues, that this work of the editors involves consider-able personal responsibility, individual initiative, andgood judgment and that any failure of an editor toperform his work properly will have an adverse effecton the quality of the news product broadcast by thestation. Nevertheless, the excellence and great respon-sibility required of the editors involves only their obli-gationswith respect to the development of their ownwork product and how its fits into the formulation ofthe broadcast schedule and the station's scheme ofoperation, and not with respect to the direction orcontrol of the activities of other employees. Conse-quently, it does not reflect supervisory status.Neither do we find, as urged by the Employer, thatthe editors have any supervisory authority over thenewscasters. To be sure, the editors' work productdoes supply an outline within which the newscastermust work and editors may, if the situation requiresit,havenewscastersupdate a particular story with alate-breaking news bulletin. However, the editors ex-ercise no control over how the newscasters carry outtheir own job responsibilities in developing the finalform of their newscasts, including writing their storiesor in presenting the news items on the air. Conse-quently, rather than a supervisory relationship be-tween editor and newscaster, we have equals involvedin separate but sequential functions in the develop-ment of a singleproduct .47The Employercontends that the power of editors to purchase stories fromout-of-town reporters called"stringers," and tocommit the station to payingfor the "Private Line News Echange" (PLNX) service if they decide to quotematerial from that source-or if they arrange for special coverage in a distantcity regarding a news story not handledby the PLNX-evidences theirsupervisorystatus.We do not agree. The record shows thatthese are butother news sources available to editors in preparing theirdaily lineups. Thecost of these services has been fixed in advance by managementThe editorssimplydeterminewhether suchmaterialshould be used.523Futher, in support of its supervisory contention, theEmployer points to the fact that the editors do havecertain responsibilties that bear directly on the workschedules of other employees. Thus, for example, if anewscaster calls in that he cannot make a scheduledapprearance,s it is the editor's responsibility at alltimes when conceded management representativesare not present 6 to locate a substitute pursuant toinstructions or procedures previously specified bysuch management members. Also, if an important sto-ry breaks during such times, there is evidence that, atleast on some occasions, the editor will call a reporterto cover the matter. And similarly, even during theday when higher management is present, an editormay inform a reporter in the field concerning devel-opments in a story that need covering. It appears thatin most, if not all, instances the editor is successful inhaving the matter of concern covered by the employ-ees he has contacted even though it may in some casesinvolve their working overtime.' However, we find noindicia of supervisory authority here, for there is noevidence that an editor has any authority to order anewscaster to fill in for an absentee or to order areporter to cover a story. Rather, the editor's roleseems wholly limited to bringing a situation requiringsome action to the attention of employees in a posi-tion to deal with it, and whether they do so or notappears to be their own decision, not his, made in lightof what they consider are their own job's responsibili-ties.Finally, the Employer argues that the editors havesupervisory authority because they are expected to,and in fact do, wield disciplinary power. But all therecord shows in this regard is that editors at timeshave freely relayed to management their feeling con-cerning an employee's competence or reliability onthe job and that on occasion management has soughtout their opinion with respect to such matters. There4 There is conflict in the record as to whether an editor's or a newscaster'sjudgment is paramount in resolving a dispute as to story content.Assumingarguendothat the editor would prevail in such a matter, we do not find thatit establishes the exercise of supervisory authority as, in our view,itmerelyfurther demonstrates the delineation of their respective duties and functions.5All regular assignments of radio employees are made either by ExecutiveEditor Georg or New Director Parrish, who, with Vice President Snyder,handle all personal matters. In this regard,we note that Snyder makes alldecisions with respect to hiring and discharging employees.6The editorsworkon somewhat overlapping shifts running from 3 or 4 inthe morning till normally 1 o'clock the next morning, except for Sundayswhen the station goes off the air at midnight.Higher management is usuallyat the station only from around 9 a.m. to 5 p.m. on weekdays and not at allon weekends.However,Snyder, Georg, or Parrish, during their absence fromthe station,are on call and are available for instructions and advice on howto handle novel and difficult situations that may arise.7The Employer contends that editors have the authority to extend broad-cast time past I a.m. and can require newsroom technicians and newscastersto stay overtime in the event of such an occasion.No evidence was presentedthat this authority has been exercised.However, the Employer acknowledgesthat extension of the broadcast hours for other than a brief period of timewould only take place after the approval of the News Director was obtained. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDis noevidence that any employee has ever been dis-charged or disciplined solely on the basis of aneditor's recommendation or complaint concerning hisjob performance.'Rather,it is clear that an editor'sopinion or recommendation is but one source of in-formation considered by management in evaluatingan employee.Further,the record shows that on sever-al occasions editors have declaimed loud and long onthe alleged serious shortcomings of various employeeswithout management,at least for any considerableperiod of time, taking any action whatsoever to dealwith the matter.In these circumstances,we find thatthe editors do not make effective recommendationsconcerning disciplining or changes in the job status ofemployees.In light of the above,we find that the radio newseditors are not supervisors under Section 2(11) of theAct .9 Accordingly,we further find thattheybelong inany unit found appropriate herein.Based on the above description of the radio news-room operations and the functions of the editors, as-sistanteditors,productionassistants,and copyattendants,we find that they share a close communityof interest with each other.Thus,itappears thatthey-together with the radio newscasters who arealready represented and thus are not part of any unitbeing sought herein-all work in the same area, comein frequent contact with one another,are all engagedin closely related functions,and are all under the sameimmediate supervision.However, we do not find thatthe television news editor and deskman share this in-erest with them.The television news editor and desk-man are located on the fifth floor of Broadcast Houses In partial support of its position here,the Employer relies on an incidentin which an editor barred an intoxicated newscaster's appearing on the airand successfully ordered him out of the station.However,we agreewith thePetitioner that the editor's conduct in that situation did not turn on thepossession of supervisory authority but rather was based on a general con-cern that every conscientious employee should have to protect his employeesproduct-here the newscast-from some fortuitous,serious damage.9 CompareNational BroadcastingCompany, Inc.,160 NLRB 1440and are under the immediate control and supervisionof Vice President Snyder. Although both the televi-sion and radio newsrooms rely on the same local re-porters and other personnel with respect to obtaininglocal news and pictures and there is apparently sometelephone or intercom contact between the two de-partments with respect to such matters, we find thatthe television and radio newsrooms are run as sepa-rate departments, as is shown by their different imme-diate supervision, different locations, different finalproduct, and the fact that there is little if any employ-ee interchange between the two.10Accordingly, we find that the following employeesof the Employer at its Broadcast House facility inWashington, D.C., constitute a unit appropriate forpurposes of collective bargaining within the meaningof Section 9(c) of the Act:All radio news editors, full and part time," assistanteditors, production assistants, and copyroom employ-ees, excluding all other employees, guards, and super-visors as defined in the Act.12[Direction of Election 13 andExcelsiorfootnoteomitted from publication.]10 In view of this finding,we need notconsider the issue concerning thesu?ervisory status of the television newseditor, Byers.iThe Petitioner contends that John Ferguson is a regular part-time editor.At the time of the hearing,Ferguson was in Ireland. Vice President Snydertestified that at the time Ferguson left for Ireland he quit his employment asa part-time editorfor the Employer.Petitioners'witness testified that he waspresent at a conversation in which Fergusontold Snyderhe was going fora visit to Ireland and expected on his return to resume his job as a part-timeeditor.Snyder is alleged to have in effect said that would be all right. In anyevent,it is impossibleon the record before usto determine Ferguson's status,i.e.,whether he quit hiseditor job or whether he went ona leave of absencewith reasonableexpectancyto returnto that jobin the foreseeable future.Thus,we shall permit him to votesubjectto challenge.12Because of this finding,we find itunnecessaryto passon the Employer'sremaining contentions: (I) that the twoassistant editors cannot constitute anappropriate unit of their own and(2) that, in the circumstances of thisproceeding,the Board may not find a unitof anyunrepresented radio newsroom employees,excluding editors,to be appropriate.13As the Petitioner's showing of interest was in a smaller unit than is herefound appropriate,the Direction of Electionis subjectto an administrativedeterminationby the Regional Directorfor Region5 that thePetitioner'sshowing of interest in the unit here found appropriate is sufficient.